DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 03/04/2022 has been entered and considered. Upon entering claims 1-4, 6-10, and 12-20 have been amended.
Response to Arguments
 3.	Applicant’s arguments filed on 03/04/2022 have been fully considered but are moot in view of the new ground(s) of rejection as further noted. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 2, 4, 5, 12, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khaligh et al. (US 2021/0155100), in view of Yoshiyuki (WO2016038967).
	Regarding claim 1, Khaligh teaches a power converter apparatus (see figures 10-15) comprising: a Direct Current (DC) bus (fig. 10: DC link 21) configured to be connected to a power source (fig. 10: power grid 18) ; a first switching bridge (fig. 10: Q1, Q2) and a second switching bridge (fig. 10: Q3, Q4), both connected to the DC bus (21) and generating pulse-width-modulated (PWM) voltages to isolated outputs of the first switching bridge and the second switching bridge, (see par. [0051], the control sub-system is configured for a combined phase shift and duty ratio control at the input and the first and second output ports in a resonant-based and a pulse width modulation (PWM)-based modes of operation respectively); and a transformer (fig. 10: integrated transformer) having a primary winding (fig. 10: primary winding 23) connected across the isolated outputs of the first switching bridge (Q1, Q2) and the second switching bridge (Q3, Q4) and having a secondary winding (fig. 10: secondary winding 25, 27) connected to isolated outputs (see figure 10), wherein: in an isolated mode, the first switching bridge (Q1, Q2) and the second switching bridge (Q3, Q4) are controlled to operate in a full bridge mode, and power is transferred between the DC bus (21) and a load (fig. 10: 26, 28) coupled to the isolated outputs through the transformer, (see figure 10 and par. [0156], the control system 45 implemented in the subject charger system 10 is capable of charging two energy storage sources (HV battery, LV battery) 26, 28 from another source, which may be the power system AC grid 18).
However, Khaligh does not explicitly teach non-isolated outputs of the first switching bridge and the second switching bridge; and in a non-isolated mode, the first switching bridge and the second switching bridge are controlled to operate in a parallel mode, and power is transferred between the DC bus and a load coupled to the non-isolated outputs.
Yoshiyuki teaches in FIG. 1, an input power source is connected to the first input/output port P1, a load is connected to the second input / output port P2, and power is transmitted from the first input / output port P1 to the second input/output port P2; and in the non-isolated power transmission mode, the primary side output unit 354 and the secondary side output unit 355 of the control unit 35 alternately turn on and off the switch elements Q11 and Q13 and the switch elements Q12 and Q14 of the primary side conversion circuit 10, (see page 15, line 608 – page 16, line 633).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Yoshiyuki in to the power converter apparatus of Khaligh in order to provide the power conversion device which is capable of suppressing a loss in power transmission, and efficiently performing the power transmission is provided.
Regarding claim 2, further Yoshiyuki discloses the apparatus, wherein a controller (fig. 8: control unit 35), operating the first switching bridge and the second switching bridge with PWM synchronization and/or phase shifting according to at least two different operation modes (see page 7, lines 269-272; page 9, lines 367-370; and page 16, lines 636-640; the control unit 35 outputs a control signal to each of the primary driver 13 and the secondary driver 23. The primary side driver 13 and the secondary side driver 23 to which this control signal is input output a gate signal to each switch element) : in the non-isolated mode, the two switching bridges are controlled with PWM switching signals which are synchronized in phase (see figure 7; and page 12, line 481 – page 13, line 524); and in the isolated mode, the two switching bridges are controlled with PWM switching signals which are phase shifted (see figures 4, 5; page 9, line 355 – page 11, line 452).
Regarding claim 4, furthermore Khaligh discloses the apparatus, wherein the switching bridges use two-level, three-level, five-level, or any multilevel converter topologies, such as diode neutral-point-clamp (NPC) multilevel converter, active NPC (ANPC) multilevel converter, flying-capacitor multilevel converter, or a combination of any different multilevel topologies between the switching bridges, (see figures 11 and 12).
Regarding claim 5, furthermore Khaligh discloses the apparatus, wherein the power converter includes three, four or any higher number of switching bridges, either connected to multiple separate isolation transformers, or to the same isolation transformer with multiple windings that are coupled together, or to a mixture of different transformer configurations, (see figures 10-15).
Regarding claim 12, Khaligh teaches a method of designing a power converter (see figures 10-15), comprising: receiving a power source (fig. 10: power grid 18) to a Direct Current (DC) bus (fig. 10: DC link 21); forming a pair of two switching bridges (fig. 10: Q1, Q2; Q3, Q4), both connected to the DC bus (21) and generating pulse-width-modulated (PWM) voltages to isolated outputs of the two switching bridges (Q1, Q2; Q3, Q4), (see par. [0051], the control sub-system is configured for a combined phase shift and duty ratio control at the input and the first and second output ports in a resonant-based and a pulse width modulation (PWM)-based modes of operation respectively); placing a transformer (fig. 10: integrated transformer), having a primary winding (fig. 10: primary winding 23) connected across the isolated outputs of the two switching bridges (Q1, Q2; Q3, Q4) and having a secondary winding (fig. 10: secondary winding 25, 27) connected to isolated outputs (see figure 10), wherein, in an isolated mode, operating the two switching bridges (Q1, Q2; Q3, Q4) in a full bridge mode, wherein power is transferred between the DC bus and a load (fig. 10: 26, 28) coupled to the isolated outputs through the transformer, (see figure 10 and par. [0156], the control system 45 implemented in the subject charger system 10 is capable of charging two energy storage sources (HV battery, LV battery) 26, 28 from another source, which may be the power system AC grid 18).
However, Khaligh does not explicitly teach the non-isolated outputs of the two switching bridges; and in a non-isolated mode, operating the two switching bridges in a parallel mode, wherein power is transferred between the DC bus and a load coupled to the non-isolated outputs.
Yoshiyuki teaches in FIG. 1, an input power source is connected to the first input/output port P1, a load is connected to the second input / output port P2, and power is transmitted from the first input / output port P1 to the second input/output port P2; and in the non-isolated power transmission mode, the primary side output unit 354 and the secondary side output unit 355 of the control unit 35 alternately turn on and off the switch elements Q11 and Q13 and the switch elements Q12 and Q14 of the primary side conversion circuit 10, (see page 15, line 608 – page 16, line 633).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Yoshiyuki in to the method of Khaligh in order to provide the power conversion device which is capable of suppressing a loss in power transmission, and efficiently performing the power transmission is provided.
Regarding claim 13, further Yoshiyuki discloses the method, further comprising, designing a controller (fig. 8: control unit 35), operating the two switching bridges according to at least two different operation modes (see page 7, lines 269-272; page 9, lines 367-370; and page 16, lines 636-640; the control unit 35 outputs a control signal to each of the primary driver 13 and the secondary driver 23. The primary side driver 13 and the secondary side driver 23 to which this control signal is input output a gate signal to each switch element): in the non-isolated mode, operating the two switching bridges with PWM switching signals which are synchronized in phase (see figure 7; and page 12, line 481 – page 13, line 524); and, in the isolated mode, operating the two switching bridges with PWM switching signals which are phase-shifted (see figures 4, 5; page 9, line 355 – page 11, line 452).
Regarding claim 15, furthermore Khaligh discloses the method, wherein, designing the switching bridges using two-level, three-level, five-level, or any multilevel converter topologies, such as diode neutral-point-clamp (NPC) multilevel converter, active NPC (ANPC) multilevel converter, flying-capacitor multilevel converter, or a combination of any different multilevel topologies between the switching bridges, (see figures 11 and 12).
Regarding claim 16, furthermore Khaligh discloses the method, wherein, configuring the power converter with three, four or any higher number of switching bridges, either connecting to multiple separate isolation transformers, or to the same isolation transformer with multiple windings that are coupled together, or to a mixture of different transformer configurations, (see figures 10-15).
Regarding claim 17, furthermore Khaligh discloses an electric vehicle (see figure 10), comprising: at least two power converter apparatuses, (see figure 10); a battery (fig. 10: 28) coupled to the isolated outputs of the at least two power converter apparatuses, wherein the battery (28) is couplable to the DC bus via a main contactor (fig. 10: B2B) during the non- isolated mode (see figures 10-14).              
Allowable Subject Matter
6.	Claims 19 and 20 are allowed
7.	Claims 3, 6-11, 14, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  claims 3 and 14 are allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein at least one transformer disconnect switch is connected in series with the isolation transformer winding, either on the primary side or on the secondary side, and operated according to at least two different operation modes: in the non-isolated mode, the transformer disconnect switch remains open and the two switching bridges are controlled with PWM switching signals which are interleaved with a phase shift angle to increase the effective PWM switching frequency across the non-isolated outputs; and in the isolated mode, the transformer disconnect switch remains closed and the two switching bridges are controlled in a full bridge mode.” Claim 6 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “configured as a non- isolated PWM inverter integrated with an isolated battery charging system, including: a battery of many battery cells connected to the DC bus through a main contactor or a switch; two or more pairs of converter bridges to form a DC-to-AC inverter and generate PWM voltages to non-isolated outputs; and one or more isolation transformers, having primary windings connected across the outputs of each pair of converter bridges and having secondary windings connected to power converters of any type to produce a DC voltage to charge the battery, wherein: during inverter operation in the non-isolated mode, the battery main contactor is closed, within each pair of converter bridges the two switching bridges are operated in a parallel mode; and during battery charging operation in the isolated mode, the battery main contactor is open, within each pair of converter bridges the two switching bridges are operated in a full bridge mode.” Claim 9 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “configured as a non-isolated DC Boost converter integrated with an isolated battery charging system, including: one or more pairs of switching bridges formed as a DC-to-DC Boost converter, with non-isolated outputs connected to a battery through a main contactor switch and one or more inductors, and with inputs connected to the DC bus; and an isolation transformer, having primary windings connected across the non-isolated outputs of the switching bridges and secondary windings connected to isolated outputs, wherein the isolated outputs are coupled to a power converter to produce a DC voltage for charging the battery; wherein: during DC Boost operation in the non-isolated mode, the battery main contactor is closed, within the switching bridges controlled to operate in a parallel mode, wherein power is transferred from the battery to an AC load through an inverter coupled to the inputs of the switching bridges; and during battery charging operation in the isolated mode, the battery main contactor is opened, with the switching bridges controlled to operate in a full bridge mode, wherein power is transferred from the DC bus to the battery through the isolation transformer and the power converter.” Claim 18 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “during inverter operation in the non-isolation mode, the non-isolated outputs of the at least two power converter apparatuses provide power to drive an AC motor with two or more sets of motor windings which are separate from one another; and wherein during battery charging operation in the isolated mode, additional PWM gate switching synchronization is applied among the switching bridges of the at least two power converter apparatuses connected across the same set of motor windings, such that each set of motor windings are excited with virtually zero differential voltages across the motor terminals in order to reduce any unintended motor circulating currents.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836